Citation Nr: 9917392	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hearing loss.

This claim was previously before the Board and was the 
subject of an October 1998 remand, which requested that the 
veteran be examined in order to determine whether it was as 
likely as not that any current hearing loss was due to his 
service.  That development has been completed and this claim 
is again before the Board.  The claim for service connection 
for tinnitus was allowed by the RO while the case was in 
Remand status. The claim for service connection for hearing 
loss is the only unresolved issue and it has been returned to 
the Board for further action.  

The October 1998 decision of the Board denied claims for an 
increased rating for post traumatic stress disorder (PTSD) 
and a total disability rating based on individual 
unemployability (TDIU).  A copy of the decision was sent to 
the veteran and his attorney.  In March 1999, the attorney 
submitted a letter asking that it be considered a notice of 
disagreement and requesting a statement of the case on the 
issues of an increased rating for PTSD and TDIU.  The letter 
did not assert that any action by the RO was a rating 
decision.  The letter did not identify a rating decision 
which it purported to disagree with.  The Board's review does 
not disclose a rating decision on these issues, subsequent to 
the Board's decision.  If the attorney disagrees with the 
Board's decision, he is referred to the attached VA Form 
4597, on appellate rights.  The attorney is requested to 
inform the RO of the rating decision he disagrees with.  If 
he wishes to reopen the claim he should clarify that to the 
RO.  In any event, the attorney should write to the RO 
clarifying his March 1999 letter.  

FINDINGS OF FACT

1.  There is no competent evidence which connects the current 
hearing loss to disease or injury during service.  

2.  There is no competent evidence which connects the current 
hearing loss to a service-connected disease or injury, either 
as a proximate cause or aggravating factor.  

3.  There is no competent evidence of an organic disease of 
the nervous system being manifested during the year after the 
veteran completed active service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that hearing loss was incurred in or 
aggravated by service.  After a review of the record, the 
Board finds that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim of entitlement 
to service connection for hearing loss is well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss during service, 
or whether any hearing loss which could be considered an 
organic disease of the nervous system manifested to a 
compensable degree within one year following the veteran's 
separation from service; (2) whether he currently has hearing 
loss; and if so, (3) whether any current hearing loss is 
etiologically related to his service or to any disease or 
injury incurred in or aggravated by service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
established for a disease or injury incurred in or aggravated 
by service, resulting in a current disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Service connection may be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  Other organic 
diseases of the nervous system are chronic diseases with a 
presumptive period of one year.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran is competent to report noise exposure and 
decreased hearing.  His reports are competent evidence of 
disease or injury during service.  

There is evidence of a current hearing loss.  

The third element of a well grounded claim is evidence of a 
connection between the current disability and the disease or 
injury during service.  There is no such evidence in this 
case, so the claim is not well grounded and must be denied.  
The veteran's assertion that there is a connection is not 
competent evidence because the etiology of a disability is a 
medical question on which he does not have the training or 
experience to present competent evidence.  This evidence must 
come from a physician or other trained medical professional.  
See Grottveit.  

Similarly, the interaction between disabilities presents a 
medical question.  Here, there is no evidence from a doctor 
or other medical profession indicating that a service-
connected disability caused or aggravated the hearing loss.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Reiber v. 
Brown, 7 Vet. App. 513 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

The law and regulations provide presumptions which help 
establish service connection in certain instances.  In this 
case, there is no diagnosis from a competent source that a 
high frequency hearing loss or other disease of the nervous 
system was manifested during the first year after the veteran 
left active service.  So, the provisions of 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 do not support the 
claim.  

As the United States Court of Appeals for Veterans Claims has 
explained, the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) address the question of disease or injury in service 
and do not provide a presumption of a connection.  Medical 
evidence of a connection is still required.  See Arms v West, 
12 Vet. App. 188 (1999).  There is no such connective 
evidence in this case.  

The veteran's report of continuing symptoms is not 
sufficient; a medical opinion must connect the reported 
symptoms to the current disability.  See Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  Such evidence is lacking here.  

A November 1991 VA medical report shows that the veteran 
complained of hearing loss, which he attributed to noise 
exposure in combat in Vietnam.  The examiner found right ear 
hearing within normal limits with the exception of a mild 
sensorineural hearing loss at 3000 and 4000 Hertz.  The 
examiner found the left ear hearing to be within normal 
limits through 2000 Hertz, with a mild to moderate 
sensorineural hearing loss in the higher frequencies.  It was 
suggested that the veteran speak to a service representative 
regarding the feasibility of filing a claim of entitlement to 
service connection for hearing impairment.  This suggestion 
was not a medical opinion on the merits of the claim or 
connecting the claimed noise exposure and hearing loss in 
service to the current disability, it was merely a suggestion 
that the veteran follow up on his claim.  

VA took action to develop the possibility of a connection; 
however, this resulted in an opinion that there was no 
connection.  A January 1999 VA audiological examination found 
pure tone thresholds, in decibels, as follows:


HERTZ



1000
2000
3000
4000
RIGHT
20
30
35
35
LEFT
25
35
45
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The examiner found the right ear to be within normal limits 
except for mild sensorineural hearing loss from 2000 to 6000 
Hertz.  The examiner found the left ear to be within normal 
limits through 1000 Hertz, with a mild to moderate 
sensorineural hearing loss in the higher frequencies.  The 
veteran indicated that he was exposed to loud noise from 
machine guns and artillery while in Vietnam and that he had 
not worked around loud noises as he had worked primarily as a 
custodian.  The examiner indicated that a comparison of the 
pure tone thresholds from the examination to his separation 
physical indicated decreases of 20 to 30 decibels in the 
right ear and 20 to 35 decibels in the left ear.  The 
examiner opined that the mild high frequency sensorineural 
hearing loss in the right ear and mild to moderate high 
frequency sensorineural hearing loss in the left ear did not 
appear to have resulted from noise exposure while in service 
as the audiogram from the separation physical indicated 
hearing was within normal limits for both ears.

There is no opinion from a physician or other competent 
witness connecting the veteran's current hearing loss to 
disease or injury during service or to a service-connected 
disability.  The only opinion from a qualified medical 
professional was to the effect that there was no connection.  
As there is not evidence connecting the current disability to 
disease or injury in service or to a service-connected 
disability, the claim is not well grounded and must be 
denied.  

Although the RO did not specifically state on all occasions 
of denial that it denied the veteran's claim on the basis 
that it was not well grounded, the Board concludes that this 
was not prejudicial to the veteran.  See Edenfield v. Brown, 
8 Vet. App 384 (1995) (en banc) (where a Board decision 
disallows a claim on the merits and the Court finds the claim 
to be not well grounded, the appropriate remedy is to affirm 
the Board's decision on the basis of nonprejudicial error).  
The Board, therefore, concludes that denying the appeal of 
the veteran's claim because the claim is not well grounded is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Service connection for hearing loss is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 


